Case 5:21-cv-00782-JWH-SP Document 1 Filed 05/03/21 Page 1 of 16 Page ID #:1




 1   KAZEROUNI LAW GROUP, APC
     Abbas Kazerounian (SBN: 249203)
 2   ak@kazlg.com
 3   245 Fischer Avenue, Suite D1
     Costa Mesa, CA 92626
 4
     Telephone: (800) 400-6808
 5   Facsimile: (800) 520-5523
 6
     KAZEROUNI LAW GROUP, APC
 7   Jason A. Ibey (SBN: 284607)
     jason@kazlg.com
 8
     321 N Mall Drive, Suite R108
 9   St. George, Utah 84790
     Telephone: (800) 400-6808
10
     Facsimile: (800) 520-5523
11
     Attorneys for Plaintiffs,
12   Sherry Hogan & Daniel Altman
13
14                      UNITED STATES DISTRICT COURT
15        CENTRAL DISTRICT OF CALIFORNIA—EASTERN DIVISION
16
17   SHERRY HOGAN & DANIEL                      Case No. 5:21-cv-782
18   ALTMAN, Individually and On Behalf         CLASS ACTION
     of All Others Similarly Situated,
19                                              COMPLAINT FOR VIOLATIONS
                                                OF THE REAL ESTATE
20                    Plaintiffs,               SETTLEMENT PROCEDURES
                                                ACT, 12 U.S.C. §§ 2601, ET SEQ.
21              v.
                                                JURY TRIAL DEMANDED
22
     FREEDOM MORTGAGE
23   CORPORATION,
24
                      Defendant.
25
26
27
28
                                              -1 -
                                    CLASS ACTION COMPLAINT
Case 5:21-cv-00782-JWH-SP Document 1 Filed 05/03/21 Page 2 of 16 Page ID #:2




 1                                     INTRODUCTION
 2         1.     Sherry Hogan (“Ms. Hogan”) and Daniel Altman (“Mr. Altman”)
 3   (together the “Plaintiffs”) bring this class action Complaint, by and through their
 4   attorneys, against defendant Freedom Mortgage Corporation (“Defendant” or
 5   “Freedom Mortgage”) for its violations of the Real Estate Settlement Procedures Act.
 6         2.     As detailed further below, Plaintiffs allege that Freedom Mortgage failed
 7   to provide them with timely responses to their qualified written requests while also
 8   failing to provide them the audio recordings they requested, in violation of the Real
 9   Estate Settlement Procedures Act.
10         3.     Plaintiffs make these allegations on information and belief, with the
11   exception of those allegations that pertain to Plaintiffs, or to Plaintiffs’ counsel, which
12   Plaintiffs allege on personal knowledge.
13         4.     While many violations are described below with specificity, this
14   Complaint alleges violations of each statute cited in its entirety.
15         5.     Unless otherwise indicated, the use of Freedom Mortgage’s name in this
16   Complaint includes its agents, employees, officers, members, directors, heirs,
17   successors, assigns, principals, trustees, sureties, subrogees, representatives, and
18   insurers.
19         6.     Congress found “that significant reforms in the real estate settlement
20   process are needed to insure that consumers throughout the Nation are provided with
21   greater and more timely information on the nature and costs of the settlement process
22   and are protected from unnecessarily high settlement charges caused by certain
23   abusive practices that have developed in some areas of the country.” 12 U.S.C. §
24   2601(a). To address this finding, Congress passed the Real Estate Settlement
25   Procedures Act, 12 U.S.C. §§ 2601, et seq., (“RESPA”) in 1974.
26         7.     The Consumer Financial Protection Bureau (“CFPB”) is authorized by
27   Congress to supervise and enforce compliance of RESPA. 12 U.S.C. § 2617(a). As a
28
                                               -2 -
                                     CLASS ACTION COMPLAINT
Case 5:21-cv-00782-JWH-SP Document 1 Filed 05/03/21 Page 3 of 16 Page ID #:3




 1   result, the CFPB periodically issues and amends mortgage servicing rules under
 2   Regulation X, 12 C.F.R. § 1024, RESPA’s implementing regulation.
 3         8.     Under RESPA and Regulation X, a loan servicer like Freedom Mortgage
 4   must provide borrowers with specific account information available to it in the regular
 5   course of business upon receiving a qualified written request (“QWR”) from the
 6   borrower. 12 U.S.C. § 2605(e)(1)(A).
 7         9.     A QWR can be either a Request for Information (“RFI”) or a Notice of
 8   Error (“NOE”). See St. Claire v. Ditech Fin., LLC, No. 1:17-CV-3370-AT-JFK, 2018
 9   WL 4850127, at *3 (N.D. Ga. Sept. 21, 2018), reconsideration denied in No. 1:17-
10   CV-3370-AT, 2018 WL 8459491 (N.D. Ga. Oct. 23, 2018).
11         10.    A servicer’s response to a QWR differs depending on whether the QWR
12   is an RFI or an NOE. Compare 12 U.S.C. § 2605(e)(2)(B) and 12 C.F.R. § 1024.35
13   with 12 U.S.C. § 2605(e)(2)(C) and 12 C.F.R. § 1024.36.
14         11.    Within five days of receiving a QWR, a servicer must acknowledge
15   receipt unless the action requested is taken within such period. 12 U.S.C. §
16   2605(e)(1)(A). In the absence of acting within five days of its receipt of a QWR, a
17   servicer must undertake its responsibilities under RESPA no later that 30 days of its
18   receipt of the QWR. 12 U.S.C. § 2605(e)(2).
19         12.    A servicer must respond to an NOE by: (1) correcting the information
20   and providing the borrower with written notice of the correction; or (2) conducting a
21   “reasonable investigation” and providing the borrower with a written notification that
22   includes a statement that the servicer has determined that no error occurred, with
23   reasons for the determination. 12 U.S.C. § 2605(e)(2)(B); 12 C.F.R. §
24   1024.35(e)(1)(i)(A)–(B). On the other hand, a servicer must respond to an RFI by: (1)
25   providing the requested information; or (2) conducting a “reasonable search” for the
26   requested information, providing the borrower with a written notification explaining
27   the basis for the servicer’s determination that the requested information is “not
28   available.” 12 U.S.C. § 2605(e)(2)(C); 12 C.F.R. § 1024.36(d)(1)(i)–(ii).
                                              -3 -
                                    CLASS ACTION COMPLAINT
Case 5:21-cv-00782-JWH-SP Document 1 Filed 05/03/21 Page 4 of 16 Page ID #:4




 1         13.      In its official commentary to Regulation X, the CFPB outlines what
 2   constitutes as information that is “not available.” Information is “not available” if:
 3   “[(1.)] The information is not in the servicer’s control or possession, or [(2.)] The
 4   information cannot be retrieved in the ordinary course of business through reasonable
 5   efforts.” 12 C.F.R. § 1024, Supp. I, ¶ 36(d)(1)(ii).
 6         14.      As an example of “available” information, the CFPB provides the
 7   following in its official commentary to Regulation X:
 8                  A borrower requests a copy of a telephonic communication
                    with a servicer. The servicer’s personnel have access in the
 9                  ordinary course of business to audio recording files with
10                  organized recordings or transcripts of borrower telephone calls
                    and can identify the communication referred to by the borrower
11
                    through reasonable business efforts. The information
12                  requested by the borrower is available to the servicer.
13   12 C.F.R. § 1024, Supp. I, ¶ 36(d)(1)(ii) (emphasis added).
14         15.      Freedom Mortgage has failed to fulfill its duty to provide information
15   available to it in the regular course of business upon its receipt of Plaintiffs’ RFIs.
16         16.      As alleged in greater detail below, Freedom Mortgage has demonstrated
17   a “pattern or practice” of failing to adequately respond to borrowers’ requests for
18   account information, which makes Freedom Mortgage liable for statutory damages in
19   an amount up to $2,000 for each failure to adequately respond. 12 U.S.C. § 2605(f).
20         17.      Notwithstanding this glaring failure to abide by its statutory duty, and
21   despite Plaintiffs’ informing Freedom Mortgage of its failure, Freedom Mortgage
22   continues to deny Plaintiffs’ and other borrowers’ reasonable requests for account
23   information.
24
25                              JURISDICTION AND VENUE
26         18.      This Court has subject matter jurisdiction over this action pursuant to
27   RESPA, 12 U.S.C. § 2614, and generally pursuant to 28 U.S.C. § 1331, because the
28   action arises out violations of federal law.
                                               -4 -
                                     CLASS ACTION COMPLAINT
Case 5:21-cv-00782-JWH-SP Document 1 Filed 05/03/21 Page 5 of 16 Page ID #:5




 1           19.   This Court has personal jurisdiction over Freedom Mortgage because
 2   Freedom Mortgage conducts business in California and maintains sufficient contacts
 3   with the state and this federal district.
 4           20.   Venue is appropriate in the United States District Court for the Central
 5   District, Eastern Division of California pursuant to 28 U.S.C. § 1391 for the following
 6   reasons: (i) Ms. Hogan resides in Riverside County, California, which is within this
 7   judicial district; (ii) the conduct complained of herein occurred within this judicial
 8   district; and (iii) Freedom Mortgage conducted business within this judicial district at
 9   all relevant times.
10
11                                           PARTIES
12           21.   Sherry Hogan, an individual, is a resident and citizen of Riverside
13   County in the State of California.
14           22.   Daniel Altman, an individual, is a resident and citizen of the State of
15   California.
16           23.   Upon information and belief, Freedom Mortgage is a business
17   incorporated in New Jersey.
18           24.   Upon information and belief, Freedom Mortgage conducts mortgage
19   servicing operations through its mortgage division, which upon information and
20   belief, is headquartered at 951 Yamato Road, Suite 175, Boca Raton, FL 33431.
21
22                                FACTUAL ALLEGATIONS
23         A. Facts Relevant to Sherry Hogan
24           25.   Ms. Hogan incorporates by reference all the above paragraphs of this
25   complaint as if fully stated herein.
26           26.   Freedom Mortgage services Ms. Hogan’s mortgage loan.
27   ///
28   ///
                                                -5 -
                                      CLASS ACTION COMPLAINT
Case 5:21-cv-00782-JWH-SP Document 1 Filed 05/03/21 Page 6 of 16 Page ID #:6




 1         27.   On December 8, 2020, Ms. Hogan, through counsel, mailed a QWR1 to
 2   Freedom Mortgage at the address it designated for these types of requests: P.O. Box
 3   50428 Indianapolis, IN 46250-0401.
 4         28.   In this letter, Ms. Hogan included her name, her loan account number, a
 5   statement disputing the validity of her debt, and requests for documents and
 6   information associated with her account, including: “A copy of any and all recordings
 7   of [Ms. Hogan’s] or any other person concerning [Ms. Hogan’s] account.”
 8         29.   The QWR was both a Notice of Error and a Request for Information
 9   pursuant to 12 U.S.C. § 2605(e) and 12 C.F.R. §§ 1024.35, 1024.36, because Ms.
10   Hogan disputed the validity of the debt she allegedly owes and because she requested
11   information regarding the servicing of her loan.
12         30.   On or about February 1, 2021, Ms. Hogan received written
13   correspondence dated January 22, 2021, in which Freedom Mortgage indicated that it
14   received Ms. Hogan’s QWR on December 14, 2020.
15         31.   Ms. Hogan had not received a written response from Freedom Mortgage
16   within the five days following its receipt of the QWR, as required under 12 U.S.C. §
17   2605(e)(1)(A).
18         32.   Nevertheless, in this correspondence, Freedom Mortgage provided some
19   information and documents to Ms. Hogan relating to the alleged debt, but it failed to
20   provide (or acknowledge) her request for any audio recordings between herself and
21   Freedom Mortgage.
22         33.   Due to Freedom Mortgage’s failure to provide the requested recordings,
23   Ms. Hogan, through her counsel, sent a follow up correspondence to Freedom
24   Mortgage on February 22, 2021. Ms. Hogan specifically requested in her written letter
25   that Defendant provide the audio recordings, which the CFPB’s commentary to
26
27   1
       Ms. Hogan’s QWR was mailed with an authorization to furnish and release
28   information to her counsel, as permitted in 12 U.S.C. § 2605(e)(1)(A).
                                              -6 -
                                    CLASS ACTION COMPLAINT
Case 5:21-cv-00782-JWH-SP Document 1 Filed 05/03/21 Page 7 of 16 Page ID #:7




 1   Regulation X specifically contemplates as requested information. See 12 C.F.R. §
 2   1024, Supp. I, ¶ 36(d)(1)(ii).
 3         34.    The follow up correspondence was sent to Freedom Mortgage through
 4   the United States Postal Service via Priority Mail, costing approximately $7.95, which
 5   was reasonably sent in an effort to obtain Freedom Mortgage’s compliance with
 6   RESPA.
 7         35.    On or about April 21, 2021, Freedom Mortgage responded to Ms.
 8   Hogan’s February 22, 2021 letter via a correspondence dated April 14, 2021.
 9         36.    In this correspondence, Freedom Mortgage again failed to provide any
10   of the requested AUDIO recordings. Instead, Freedom Mortgage denied Ms. Hogan’s
11   request by stating: “A servicer is not required to respond to request for information
12   irrelevant to a borrower’s loan or to requests that seek confidential, privileged, or
13   proprietary information. In addition, a servicer is not required to provide information
14   or documentation that is not in the servicer’s control or possession or that cannot be
15   retrieved in the ordinary course of business through reasonable efforts.”
16         37.    As of this lawsuit’s filing date, Ms. Hogan has not received any other
17   documents from Freedom Mortgage, including the requested audio recordings.
18       B. Facts Relevant to Daniel Altman
19         38.    Mr. Altman incorporates by reference all the above paragraphs of this
20   Complaint as if fully stated herein.
21         39.    Freedom Mortgage services Mr. Altman’s mortgage loan.
22         40.    On December 21, 2020, Mr. Altman, through counsel, mailed a QWR2
23   to Freedom Mortgage at the address it designated for these types of requests: P.O. Box
24   50428 Indianapolis, IN 46250-0401.
25         41.    Like Ms. Hogan, Mr. Altman included in his letter, his name, his loan
26   account number, a statement disputing the validity of his debt, and requests for
27
     2
       Mr. Altman’s QWR was mailed with an authorization to furnish and release
28   information to his counsel, as permitted in 12 U.S.C. § 2605(e)(1)(A).
                                               -7 -
                                      CLASS ACTION COMPLAINT
Case 5:21-cv-00782-JWH-SP Document 1 Filed 05/03/21 Page 8 of 16 Page ID #:8




 1   documents and information associated with his account, including: “A copy of any
 2   and all recordings of [Mr. Altman’s] or any other person concerning [Mr. Altman’s]
 3   account.”
 4         42.    Mr. Altman’s QWR was both a Notice of Error and a Request for
 5   Information pursuant to 12 U.S.C. § 2605(e) and 12 C.F.R. §§ 1024.35, 1024.36,
 6   because Mr. Altman disputed the validity of the debt he allegedly owes and because
 7   he requested information relating to the servicing of his loan.
 8         43.    On or about February 11, 2021, Mr. Altman received written
 9   correspondence dated February 2, 2021 in which Freedom Mortgage indicated that it
10   received Mr. Altman’s QWR on December 28, 2020.
11         44.    Mr. Altman had not received a written response from Freedom Mortgage
12   within the five days following its receipt of the QWR, as required under 12 U.S.C. §
13   2605(e)(1)(A).
14         45.    In this correspondence, Freedom Mortgage provided some information
15   and documents to Mr. Altman to substantiate the validity of the debt, but it refused to
16   provide other information or documents, writing: “A servicer is not required to
17   respond to request for information irrelevant to a borrower’s loan or to requests that
18   seek confidential, privileged, or proprietary information. In addition, a servicer is not
19   required to provide information or documentation that is not in the servicer’s control
20   or possession or that cannot be retrieved in the ordinary course of business through
21   reasonable efforts.”
22         46.    In response, Mr. Altman, through his counsel, sent a written follow up
23   correspondence to Freedom Mortgage.3 Mr. Altman again requested that Defendant
24   send any audio recordings between himself and Freedom Mortgage to his counsel.
25
26   3
      On February 11, 2021, Mr. Altman sent a follow up correspondence that included
27   an incorrect response deadline. As a result, Mr. Altman sent a second follow up
     correspondence on February 22, 2021, asking for the audio recordings to be produced
28   by March 1, 2021.
                                            -8 -
                                     CLASS ACTION COMPLAINT
Case 5:21-cv-00782-JWH-SP Document 1 Filed 05/03/21 Page 9 of 16 Page ID #:9




 1         47.    The follow up correspondence was sent to Freedom Mortgage through
 2   the United States Postal Service via Priority Mail, costing approximately $7.95, which
 3   was reasonably sent in an effort to obtain Freedom Mortgage’s compliance with
 4   RESPA.
 5         48.    On or about March 23, 2021, Mr. Altman received correspondence from
 6   Freedom Mortgage dated March 15, 2021.
 7         49.    In this correspondence, Freedom Mortgage again failed to provide any
 8   of the requested recordings. Freedom Mortgage instead cited the same boilerplate
 9   language it cited in its first response, stating: “A servicer is not required to respond to
10   request for information irrelevant to a borrower’s loan or to requests that seek
11   confidential, privileged, or proprietary information. In addition, a servicer is not
12   required to provide information or documentation that is not in the servicer’s control
13   or possession or that cannot be retrieved in the ordinary course of business through
14   reasonable efforts.”
15         50.    As of this lawsuit’s filing date, Mr. Altman has also not received any
16   further documents from Freedom Mortgage, including the requested audio recordings.
17         51.    Plaintiffs are informed and believe that Freedom Mortgage received
18   similar requests from other customers within one year prior to the filing of this
19   Complaint.
20         52.    Plaintiffs requested audio recordings in their QWRs, but Freedom
21   Mortgage refused to provide the recordings. Instead, Freedom Mortgage unjustifiably
22   claimed in both instances that it was not required to respond to requests for
23   information that are irrelevant to the borrowers’ loans or to requests that seek
24   confidential, privileged, or proprietary information.
25         53.    Plaintiffs are informed and believe that Freedom Mortgage has refused
26   to produce recordings for possibly hundreds of customers that have requested them.
27   ///
28   ///
                                               -9 -
                                     CLASS ACTION COMPLAINT
Case 5:21-cv-00782-JWH-SP Document 1 Filed 05/03/21 Page 10 of 16 Page ID #:10




  1         54.      Plaintiffs are informed and believe that Freedom Mortgage can easily
  2   produce the requested audio recordings through reasonable business efforts but
  3   chooses not to as a matter of corporate policy.
  4         55.      Plaintiffs are informed and believe that Freedom Mortgage did not
  5   review each account individually to determine if each consumer’s audio recordings
  6   or transcripts was privileged, confidential and/or proprietary information.
  7         56.      Plaintiffs are informed and believe that several of the individuals that
  8   requested recordings from Freedom Mortgage had only a handful of conversations
  9   with Freedom Mortgage, which means the production of the recordings should be
 10   available through reasonable business efforts.
 11         57.      Plaintiffs are informed and believe that the audio recordings are not
 12   privileged or confidential, nor do they contain any proprietary information of
 13   Defendant’s.
 14         58.      Freedom Mortgage’s untimeliness in responding to QWRs and its failure
 15   to provide the requested information demonstrates a pattern or practice of non-
 16   compliance with RESPA, because Freedom Mortgage denied multiple requests for
 17   the audio recordings without providing an explanation of why the information
 18   requested was unavailable or could not be obtained.
 19         59.      Instead, Freedom Mortgage generally claimed that it was not required to
 20   respond to unduly burdensome, irrelevant, overbroad, confidential, privileged, or
 21   proprietary information. Freedom Mortgage, however, never explained how/why the
 22   audio recordings were unduly burdensome, irrelevant, overbroad, confidential,
 23   privileged, or proprietary information.
 24         60.      Plaintiffs requested the recordings at least two times each, but Freedom
 25   Mortgage failed to produce the recordings in each request, which further illustrates
 26   Freedom Mortgage’s pattern or practice of non-compliance with RESPA.
 27         61.      Freedom Mortgage’s “pattern or practice” of failing to adequately
 28   respond to borrowers’ requests for account information makes it liable for statutory
                                                - 10 -
                                      CLASS ACTION COMPLAINT
Case 5:21-cv-00782-JWH-SP Document 1 Filed 05/03/21 Page 11 of 16 Page ID #:11




  1   damages in an amount up to $2,000 for each failure to adequately respond. 12 U.S.C.
  2   § 2605(f).
  3         62.    Notwithstanding this glaring failure to abide by its statutory duty, and
  4   despite Plaintiffs’ informing Freedom Mortgage of its failure, Freedom Mortgage
  5   continues to deny Plaintiffs’ and, on information and belief, other borrowers’
  6   reasonable requests for account information.
  7
  8                             CLASS ACTION ALLEGATIONS
  9         63.    Plaintiffs bring this action on behalf of themselves and on behalf of all
 10   others similarly situated, pursuant to Federal Rule Civil Procedure 23(b)(1), (b)(2)
 11   and/or (b)(3).
 12         64.    The putative class (“the Class”) that Plaintiffs seek to represent is
 13   composed of:
 14                All persons within the United States who have or have
                   had a mortgage loan with Freedom Mortgage and who
 15                within three years from the filing of this Complaint have
 16                requested copies of audio recordings or transcripts of
                   phone calls between themselves and Freedom Mortgage
 17
                   pursuant to 12 U.S.C. § 2605(e)(1)(A) and 12 C.F.R. §
 18                1024.36 and who have subsequently been denied access
                   to those audio recordings by Freedom Mortgage.
 19
 20         65.    Excluded from the Class are Freedom Mortgage’s officers, directors,
 21   employees, affiliates, legal representatives, attorneys, heirs, and assigns, and any
 22   entity in which Freedom Mortgage has a controlling interest. Judicial officers
 23   presiding over this case, their staff, and immediate family members, are also excluded
 24   from the Class.
 25         66.    The members of the Class are so numerous that joinder of all members
 26   is impracticable. While the exact number of the Class members is unknown to
 27   Plaintiffs at this time, such information can be ascertained through discovery from
 28   records maintained by Freedom Mortgage.
                                               - 11 -
                                     CLASS ACTION COMPLAINT
Case 5:21-cv-00782-JWH-SP Document 1 Filed 05/03/21 Page 12 of 16 Page ID #:12




  1         67.    There is a well-defined community of interest among the members of the
  2   Class because common questions of law and fact predominate, Plaintiffs’ claims are
  3   typical of the members of the Class, and Plaintiffs can fairly and adequately represent
  4   the interests of the Class.
  5         68.    Common questions of law and fact exist as to all members of the Class
  6   and predominate over any questions affecting solely individual members of the Class.
  7   Among the questions of law and fact common to the Class are:
  8                a)     Whether Freedom Mortgage failed to provide audio recordings of
  9                       telephone calls between Freedom Mortgage and Class members as
 10                       required under RESPA;
 11                b)     Whether Freedom Mortgage failed to provide documents
 12                       requested by Class members as required under RESPA;
 13                c)     Whether Freedom Mortgage failed to conduct a “reasonable
 14                       investigation”   as      required   pursuant   to   12   C.F.R.   §
 15                       1024.36(d)(1)(i)–(ii);
 16                d)     Whether Plaintiffs and the Class are entitled to damages under 12
 17                       U.S.C. § 2605(f);
 18                e)     Whether Freedom Mortgage demonstrates a “pattern or practice”
 19                       of failing to respond to borrowers’ RFIs.
 20                f)     Whether Freedom Mortgage’s conduct violates 12 U.S.C. §§
 21                       2601, et seq.; and
 22                g)     Whether Plaintiffs and the putative Class members are entitled to
 23                       injunctive relief as sought herein.
 24         69.    Plaintiffs’ claims are typical of those of the other Class members because
 25   Plaintiffs, like every other Class member, requested documents including audio
 26   recordings or transcripts of telephone calls between themselves and Freedom
 27   Mortgage, but Freedom Mortgage refused to provide them.
 28   ///
                                               - 12 -
                                     CLASS ACTION COMPLAINT
Case 5:21-cv-00782-JWH-SP Document 1 Filed 05/03/21 Page 13 of 16 Page ID #:13




  1         70.     Plaintiffs will fairly and adequately protect the interests of the Class.
  2   Moreover, Plaintiffs have no interests that are contrary to or in conflict with those of
  3   the Class they seek to represent during the Class period.
  4         71.     In addition, Plaintiffs have retained competent counsel experienced in
  5   Class action litigation to protect the interest of the Class and to prosecute this action
  6   vigorously.
  7         72.     The prosecution of separate actions by individual members of the Class
  8   and would create a risk of inconsistent or varying adjudications with respect to
  9   individual members of the Class and lead to repetitious trials of the numerous
 10   common questions of fact and law throughout the United States. Plaintiffs know of
 11   no difficulty that will be encountered in the management of this litigation that would
 12   preclude its maintenance as a Class action. As a result, a Class action is superior to
 13   other available methods for the fair and efficient adjudication of this controversy.
 14         73.     Proper and sufficient notice of this action may be provided to the Class
 15   members through direct mail and email.
 16         74.     Moreover, the Class members’ individual damages are insufficient to
 17   justify the cost of litigation, so that in the absence of Class treatment, Freedom
 18   Mortgage’s violations of law inflicting substantial damages in the aggregate would
 19   not be remedied without certification of the Class.
 20         75.     Absent certification of this action as a Class action, Plaintiffs and the
 21   members of the Class will continue to be harmed by Freedom Mortgage.
 22
 23                                      CAUSE OF ACTION
 24                      Violations of Real Estate Settlement Procedures Act
 25                                     12 U.S.C. §§ 2601, et seq.
 26         76.     Plaintiffs re-allege and incorporate by reference all of the above
 27   paragraphs of this Complaint as though fully stated herein.
 28   ///
                                                - 13 -
                                      CLASS ACTION COMPLAINT
Case 5:21-cv-00782-JWH-SP Document 1 Filed 05/03/21 Page 14 of 16 Page ID #:14




  1          77.    Plaintiffs’ loans with Freedom Mortgage were at all times relevant
  2   “federally related mortgage loans” as defined by 12 U.S.C. § 2602(1).
  3          78.    Freedom Mortgage is, and was at all times relevant, a loan “servicer” as
  4   defined by 12 C.F.R. § 1024.3.
  5          79.    Plaintiffs and Freedom Mortgage are “persons” as defined by 12 U.S.C.
  6   § 2602(5).
  7          80.    A failure to follow regulations promulgated by the CFPB in Regulation
  8   X is per se a violation of RESPA. 12 U.S.C. § 2605(k).
  9          81.    Plaintiffs’ requests for audio recordings were both RFIs pursuant to 12
 10   U.S.C. § 2605(e)(1)(A) and 12 C.F.R. § 1024.36.
 11          82.    Audio recordings and transcripts of phone calls with borrowers are
 12   information “available in the regular course of business” to Freedom Mortgage. See
 13   12 C.F.R. § 1024, Supp. I, ¶ 36(d)(1)(ii).
 14          83.    Freedom Mortgage failed to provide Plaintiffs with requested
 15   information available to Freedom Mortgage in the ordinary course of business.
 16   Consequently, Freedom Mortgage violated 12 U.S.C. § 2605(e), 12 U.S.C. § 2605(k),
 17   and 12 C.F.R. § 1024.36.
 18          84.    Freedom Mortgage further violated 12 U.S.C. § 2605(e), 12 U.S.C. §
 19   2605(k), and 12 C.F.R. § 1024.36 by failing to adequately investigate and respond to
 20   Plaintiffs’ requests.
 21          85.    Plaintiffs are informed and believe that other similarly situated
 22   borrowers have requested audio recordings or transcripts of telephone calls between
 23   themselves and Freedom Mortgage only to be likewise denied access to that
 24   information by Freedom Mortgage. Additionally, Defendant has refused to provide
 25   the requested information to Plaintiffs despite their several requests. This is sufficient
 26   to demonstrate a “pattern or practice” under RESPA. As such, Freedom Mortgage is
 27   liable for statutory damages in an amount of up to $2,000 per violation pursuant to 12
 28   U.S.C. § 2605(f).
                                                - 14 -
                                      CLASS ACTION COMPLAINT
Case 5:21-cv-00782-JWH-SP Document 1 Filed 05/03/21 Page 15 of 16 Page ID #:15




  1                                    PRAYER FOR RELIEF
  2         WHEREFORE, Plaintiffs respectfully request that the Court grants Plaintiffs
  3   the following relief against Freedom Mortgage:
  4         •      That the Court certify this case as a class action;
  5         •      That the Court appoint Plaintiffs to serve as class representatives in this
  6   matter and appoint Plaintiffs’ counsel as class counsel;
  7         •      That Freedom Mortgage’s wrongful conduct alleged herein be adjudged
  8   and decreed to violate the statutes and laws asserted herein; and
  9         •      That Plaintiffs and the Class be awarded injunctive relief prohibiting
 10   such conduct in the future.
 11                     Violations of Real Estate Settlement Procedures Act
 12                                    12 U.S.C. §§ 2601, et seq.
 13         • Injunctive relief prohibiting such conduct in the future;
 14         • Injunctive relief ordering Freedom Mortgage to release audio recordings
 15   and transcripts of telephone calls to Plaintiffs and the Class members;
 16         • An award of actual damages according to proof per violation to Plaintiffs
 17   and to each member of the Class pursuant to 12 U.S.C. § 2605(f);
 18         • Statutory damages in an amount of $2,000 per violation to Plaintiffs and to
 19   each member of the Class pursuant to 12 U.S.C. § 2605(f);
 20         • Attorneys’ fees and costs; and
 21         • Any and all further relief that this Court deems just and proper.
 22   ///
 23   ///
 24   ///
 25   ///
 26   ///
 27   ///
 28   ///
                                               - 15 -
                                     CLASS ACTION COMPLAINT
Case 5:21-cv-00782-JWH-SP Document 1 Filed 05/03/21 Page 16 of 16 Page ID #:16




  1                                    TRIAL BY JURY
  2         86.    Pursuant to the Seventh Amendment to the Constitution of the United
  3   States of America, Plaintiffs are entitled to, and hereby demand, a trial by jury on all
  4   causes of action and claims to which they have a right to a jury trial.
  5
  6   Dated: May 3, 2021               KAZEROUNI LAW GROUP, APC
  7                                    By /s/ Abbas Kazerounian
  8                                       Abbas Kazerounian
                                          ak@kazlg.com
  9
                                            KAZEROUNI LAW GROUP, APC
 10                                         Alan Gudino (SBN: 326738)
                                            alan@kazlg.com
 11                                         2221 Camino Del Rio South, Suite 101
 12                                         San Diego, California 92108
                                            Telephone: (619) 233-7770
 13                                         Facsimile: (800) 520-5523
 14                                         Attorneys for Plaintiffs,
 15                                         Sherry Hogan & Daniel Altman
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               - 16 -
                                     CLASS ACTION COMPLAINT
